SUPREME COURT OF THE STATE OF NEW YORK
       Appellate Division, Fourth Judicial Department

885
KA 15-00934
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

LESTER M. STREETER, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

NIAGARA COUNTY DISTRICT ATTORNEY=S OFFICE, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J. Murphy,
III, J.), rendered February 5, 2015. The judgment convicted defendant,
upon his plea of guilty, of attempted criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is unanimously
affirmed.

     Memorandum: Defendant appeals from a judgment convicting him upon
his plea of guilty of attempted criminal possession of a weapon in the
second degree (Penal Law '' 110.00, 265.03 [3]). Contrary to defendant=s
contention, the record establishes that he knowingly, voluntarily, and
intelligently waived the right to appeal (see generally People v Lopez,
6 NY3d 248, 256), and that valid waiver forecloses any challenge by
defendant to the severity of the sentence (see id. at 255; see generally
People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:   November 10, 2016                       Frances E. Cafarell
                                                   Clerk of the Court